OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                                     AUSllN


aLUw   c. hlNln                                              May 30, 1939
 d--


        HonorableMurphy Co10
        OountyAuditor,LibertyOountr
        Liberty, Texar

                             opinionMO. Q-361
                             Rer Dispooitioaof
                                 dads but ho14

        tained in your letteror May 38




                                                        be rent to the
                                                        you to write m6